IN THE SUPREME COURT OF THE STATE OF KANSAS

                                            No. 104,533

                                        STATE OF KANSAS,
                                            Appellee,

                                                 v.

                                         JIMMY MURDOCK,
                                            Appellant.

                                  ORDER OF MODIFICATION


       On May 19, 2014, Appellee State of Kansas filed a Motion for Modification in the above-
captioned case. In addition to the requested modification, Appellee asked that this court adopt
the dissenting opinion of Justice Rosen in the Supreme Court opinion filed May 2, 2014. [State v.
Murdock, 299 Kan. 312, 323 P.3d 846 (2014).] On May 28, 2014, Appellant Jimmy Murdock
filed a Response to the Appellee's Motion for Modification. After consideration of the motion
and the response, we hereby grant the motion in part and deny the motion in part.


       This court orders a modification to the sentence on page 9 of the slip opinion that states:
"We recognize this rule results in the classification of all pre-1993 crimes as nonperson
felonies—an outcome the State characterizes as unreasonable." The sentence shall be modified
to read: "We recognize this rule results in the classification of all out-of-state pre-1993 crimes as
nonperson felonies—an outcome the State characterizes as unreasonable." [299 Kan. at 319.]


       The court denies Appellee's remaining requests for relief.


       Appellant's response is noted.


       LUCKERT AND ROSEN, JJ., concur in the modification and dissent to the denial of
Appellee's request that this court adopt the dissenting opinion.

       BY ORDER OF THE COURT this 19th day of September 2014.